Title: From George Washington to Colonel William Malcom, 7 December 1778
From: Washington, George
To: Malcom, William


  
    Sir.
    Paramus [N.J.] 7th Decr 1778
  
I have to acknowlege the reciept of your two favors of the 2d & 5th Inst.
I do not doubt but that every thing has been done towards completing the works, which was in the power of an active intelligent and good officer. But as the fort is not now within the protection of the army, it is therefore necessary to augment the number of garrison troops; and as these will be accompanied by a brigadier, it is impossible to comply with your wishes however they may be agreeable to my own. A change of circumstances; and the situation of the army makes a larger force absolutely expedient.
Under this idea you will see the propriety of the alteration in the command, besides considering the good which always results to the service from keeping corps compact, and as much as may be under the eye of their own officers. I am Sir Your most hble servt.
